MEMORANDUM **
Shi Tung Yan, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings based on newly discovered evidence. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Yan’s motion to reopen. The evidence he submitted did not address the agency’s adverse credibility finding. See 8 C.F.R. § 1003.2(c)(1).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.